Citation Nr: 1612760	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-18 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for cervical spine disability.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral upper extremity peripheral neuropathy.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for lung disability, to include asthma.  

5.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy.  

6.  Entitlement to service connection for acquired psychiatric disability, to include PTSD and depression.  
7.  Entitlement to service connection for lung disability, to include asthma.  

8.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to April 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, May 2011, and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied the claim to reopen service connection for an acquired psychiatric disability, including PTSD and depression, denied the claim to reopen service connection for a lung condition, denied the claim to reopen service connection for cervical spine degenerative disc disease, claimed as spine degenerative narrowing of C5-C6 disc and severe pain in the back of the neck, denied service connection for peripheral neuropathy of the bilateral upper extremities secondary to service-connected degenerative disc disease of the lumbar spine, and denied service connection for headaches.   

The Veteran and his spouse provided testimony during a videoconference hearing before the undersigned in October 2014.  A transcript has been associated with the claims file.  

The Board notes that during the hearing, testimony was taken on an issue of service connection for a stomach cyst.  See Board Hearing Transcript (Tr.), at 34.  However, a review of the record demonstrates that such an issue was never claimed and is not currently on appeal.  The first mention of service connection for a stomach cyst came in a March 2013 notice letter in which the RO stated that the Veteran had issued a notice of disagreement with a February 5, 2013, decision involving service connection for a cyst on the stomach, headaches, and peripheral neuropathy of the upper extremities (herein NOD notice letter).  However, the only decision on that date involved the issue of adding dependent benefits to the Veteran's award.  

The rating decision which adjudicated the issues involving headaches and peripheral neuropathy of the upper extremities was issued March 14, 2013, and adjudicated the claim to reopen service connection for a cervical spine disability as well.  The Veteran's March 2013 notice of disagreement did not include an issue of a stomach cyst but instead listed "service connection for upper extremities, legs and herniate disc, and cyst on the spine" [emphasis added] as an issue on appeal.  Then, the Veteran submitted a copy of the March 2013 NOD notice letter on which he wrote "this is wrong" and "intervertebral disc syndrome" next to the stomach cyst issue, appearing to correct the mislabeled stomach cyst issue.  

At no time was a rating decision or statement of the case issued discussing service connection for a stomach cyst, and yet, the issue was listed on a February 2014 VA Form 9.  This is undoubtedly why the Board initially thought the issue was on appeal and took testimony on it.  Despite this testimony, though, the issue of service connection for a stomach cyst was never claimed prior to the Board hearing and was never adjudicated.  
At the Board hearing, the Veteran initially asserted that service connection for a stomach cyst was already granted.  See Board Hearing Tr., at 35.  Then, once he was advised that service connection was not granted for the stomach but for multiple cysts of the arms and legs, he stated that he should have been granted service connection for a stomach cyst in addition to the arms and legs.  See Board Hearing Tr., at 37.  Again, a review of the record confirms that the Veteran never claimed a cyst on the stomach at the time he was granted service connection for multiple cysts of the arms and legs, which was in an unappealed June 1987 rating decision.  The Veteran also did not report the stomach cyst in connection with a claim for service connection for skin growths on the lumbar spine, which was ultimately denied by the Board in August 2009.  

Based on the foregoing, the Board finds that service connection for a stomach cyst was never claimed by the Veteran prior to the 2014 Board hearing, and as such, is not an issue currently on appeal.  Rather, the Board has determined that the issue was raised during the Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, regardless of the precise diagnosis. 

The issue of service connection for a cervical spine disability was previously denied in an unappealed August 2009 Board decision.  The Board finds that the disability claimed and denied in the previous Board decision and the current claim are the same as the Veteran has identified the same disability and/or has described the same set of symptoms in the same location in each claim.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the cervical spine disability adjudicated in 2009.  As such, his current claim for service connection for a cervical spine disability is not a separate and distinct claim, but rather a claim to reopen his prior determination.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).   

The issue of service connection for peripheral neuropathy of the bilateral upper extremity was previously denied in an unappealed March 2010 rating decision.  The Board finds that the disability claimed and denied in the previous rating decision and the current claim are the same as the Veteran has identified the same disability and/or has described the same set of symptoms in the same location in each claim.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the peripheral neuropathy of the upper extremities disability adjudicated in 2010.  As such, his current claim for service connection for a bilateral peripheral neuropathy upper extremity disability is not a separate and distinct claim, but rather a claim to reopen his prior determination.  Id.

The issue of service connection for an acquired psychiatric disability, to include PTSD and depression, was first denied in an unappealed November 2006 rating decision and then in an unappealed March 2010 rating decision.  The Board finds that the disability claimed and denied in the previous rating decisions and the current claim are the same as the Veteran has identified the same disability and/or has described the same set of symptoms in each claim and has attributed such disability or symptoms to many of the same etiologies, such as in-service stressors.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the acquired psychiatric disabilities adjudicated in 2006 and 2010.  As such, his current claim for service connection for an acquired psychiatric disability is not a separate and distinct claim, but rather a claim to reopen his prior determination.  Id.

Finally, the issue of service connection for a lung disability was previously denied in an unappealed September 2004 rating decision.  The Board finds that the disability claimed and denied in the previous rating decision and the current claim are the same as the Veteran has identified the same disability and/or has described the same set of symptoms in each claim and has attributed such disability or symptoms to many of the same etiologies, such as in-service jet fuel or chemical exposure.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the lung disability adjudicated in 2004.  As such, his current claim for service connection for a lung disability is not a separate and distinct claim, but rather a claim to reopen his prior determination.  Id.

Where a claim has been finally denied by the Board, the Board has a jurisdictional responsibility to determine whether new and material evidence has been submitted regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The Board has a similar responsibility where the claim has previously been denied in a final RO decision.  Jackson v. Principi, 265 F.3d 136 (Fed. Cir. 2001).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Barnett; Jackson.  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disability, bilateral upper extremity peripheral neuropathy, an acquired psychiatric disability, and a lung disability.  

The Board notes that the Veteran submitted a timely notice of disagreement with a July 2015 rating decision regarding the rating assigned to service-connected lumbar spine disability.  However, as a VA examination was provided as recently as February 2016, it appears that the RO is actively adjudicating the claim.  Therefore, the Board will not take jurisdiction of the claim for the purpose of remanding it for a statement of the case.  

The claim to reopen service connection for a cervical spine disability, service connection for bilateral upper extremity peripheral neuropathy, service connection for an acquired psychiatric disability, service connection for a lung disability, and service connection for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2010, service connection for bilateral upper extremity peripheral neuropathy was denied; the Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.  

2.  Evidence received more than one year after notice of the March 2010 decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for bilateral upper extremity peripheral neuropathy.

3.  In March 2010, service connection for an acquired psychiatric disability was denied; the Veteran did not appeal that decision or submit new and material evidence, but rather submitted a claim to reopen the issue in July 2010.  

4.  Evidence received prior to the claim to reopen the March 2010 decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability.

5.  In September 2004, service connection for a lung condition was denied; the Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.  

6.  Evidence received more than one year after notice of the September 2004 decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a lung disability.






CONCLUSIONS OF LAW

1.  The March 2010 decision that denied a claim for service connection for bilateral upper extremity peripheral neuropathy is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2015).

2.  Evidence received more than one year since the March 2010 decision is new and material and the claim of entitlement to service connection for bilateral upper extremity peripheral neuropathy is reopened.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2015).

3.  The March 2010 decision that denied a claim for service connection for an acquired psychiatric disability is final.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103.

4.  Evidence received since the claim to reopen the March 2010 decision is new and material and the claim of entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  The September 2004 decision that denied a claim for service connection for a lung disability is final.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103.

6.  Evidence received more than one year since the September 2004 decision is new and material and the claim of entitlement to service connection for a lung disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).
As the Board is reopening the claim for service connection for bilateral upper extremity peripheral neuropathy, acquired psychiatric disability, and lung disability, the issues on appeal are substantiated, and there are no further VCAA duties with regard to those issues.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2).

Generally, a claim which has been finally denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection for bilateral upper extremity peripheral neuropathy was initially denied in a March 2010 decision on the basis that the scientific and medical evidence did not support the conclusion that a current peripheral neuropathy disability had been demonstrated and that, even if the Veteran had subclinical neuropathy, there was no evidence that it was etiologically related to jet fuel exposure or the claimed chemical exposure.  Service connection for an acquired psychiatric disability, specifically PTSD and depression, was initially denied in November 2006 because a current PTSD disability was not demonstrated and depression was not shown to be etiologically related to service.  Then in March 2010, service connection for PTSD was denied as the recently diagnosed disability was not shown to be related to an in-service stressor.  Finally, service connection for a lung disability was denied in a September 2004 decision as a current lung disability had not been demonstrated.  

The Veteran did not submit a notice of disagreement or new and material evidence regarding each issue within one year of September 2004, November 2006, and March 2010 rating decisions or prior to the claim to reopen the issue of service connection for an acquired psychiatric disability in July 2010.  Therefore, the decisions on the claims became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c)).

Regarding bilateral upper extremity peripheral neuropathy, since the March 2010 rating decision, the Veteran submitted a contention that his peripheral neuropathy of the upper extremities was proximately related to his service-connected lumbar spine disability.  Regarding an acquired psychiatric disability, since the March 2010 rating decision, the Veteran reported two new in-service stressors and provided enough detail to allow for an attempt to verify them.  Finally, regarding the lung disability, since the September 2004 rating decision, an April 2011 statement which appears to be from a medical professional diagnosed asthma and pulmonary scarring and suggested a possible link to in-service jet fuel and chemical exposures.  Then, the Veteran was diagnosed with asthma in a January 2013 VA examination.  

This evidence is new in that it was not previously of record.  It pertains to a basis for the prior denial, namely whether the Veteran has a current disability related to service or to a service-connected disability.  The claims for service connection for bilateral upper extremity peripheral neuropathy, an acquired psychiatric disability, and a lung disability are, therefore, reopened.




ORDER

New and material evidence having been received, the claim for service connection for bilateral upper extremity peripheral neuropathy is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for an acquired psychiatric disability is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a lung disability is reopened; the appeal is granted to this extent only.


REMAND

The Veteran testified at the Board hearing that several of the claimed disabilities, to include asthma, a cervical spine disability, and migraine headaches were diagnosed and/or treated at the VA Medical Center (VAMC) in Lexington, Kentucky, within one or two years of discharge from service and that he has received regular VA treatment ever since.  

The claims file includes a few VA treatment records beginning in February 1987; however, there are significant gaps in the VA treatment records.  For example, there are no records from January 1988 to September 1989 of treatment for asthma, the cervical spine disability, and migraine headaches.  This includes a significant portion of the Veteran's first two years after discharge.  There is no indication from the Lexington VAMC that such records from January 1988 to September 1989 are unavailable.  

The remaining VA treatment records contain several years where only one VA treatment record, if any, is documented.  In addition, during the Board hearing, the Veteran reported that a VA physician performed a chest X-ray on February 26, 2011, and confirmed the presence of pulmonary scarring; however, this X-ray report is not of record.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Given that the Veteran has specifically identified relevant treatment during the 1988-1989 gap in the treatment records, that there are spotty periods of treatment in the records, and given the absence of the identified February 26, 2011, X-ray report, the Board requests that a request for VA treatment records beginning in April 1987 be made and a negative response be obtained if the identified records are not obtained and the RO indicates that all available treatment records have been provided.

The Veteran also stated that he was receiving acupuncture treatment at Blue Lotus Acupuncture.  Records of this treatment have not been obtained.  VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. § 5103A(b) (West 2014); Massey v. Brown, 7 Vet. App. 204 (1994).  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2015).

During the Board hearing, the Veteran identified two new stressors, specifically that a friend from the 57th Tactical Fighter Wing out of Nellis Air Force Base in Nevada, who he identified by name, was killed on duty around 1982 or 1983 and another colleague from the same unit, first name Scott, who was severely burned around 1983.  See Board Hearing Tr. at 11-12.  As the Veteran has provided sufficient information, an attempt to verify each stressor must be made.  

Finally, under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has reported that his headache disability began during service as a result of exposure from jet fuel and other chemicals, was diagnosed and treated by VA shortly after his discharge, and have continued since.  As such, he should be provided with a VA examination to determine the etiology of any current headache disability.  

If any new evidence is obtained suggesting a possible link between service or a service-connected disability and any peripheral neuropathy, acquired psychiatric disability, or lung disability, or if new in-service stressors are verified, provide the Veteran with a new VA examination to consider the etiology of the involved disability in light of this new evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records created since 1987, including, but not limited to, records from January 1988 to September 1989, and a February 26, 2011, chest X-ray confirming the presence of pulmonary scarring, and associate them with the virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  A negative response must be obtained for the specifically identified treatment records noted above.  

2.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment, including with the Blue Lotus Acupuncture facility.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  Review the file and prepare a summary of the Veteran's claimed stressors from 1982 and 1983, described above.  This summary, together with a copy of the Veteran's DD 214, a copy of this remand, and all associated documents, should be sent to JSRRC.  That agency should be asked to provide any information that might corroborate the alleged stressors of the Veteran and the death of his friend, D.M., and the burn injury of his colleague.  

4.  If new evidence is obtained suggesting a possible link between service or a service-connected disability and any peripheral neuropathy, acquired psychiatric disability, or lung disability, or if new in-service stressors are verified, provide the Veteran with a new VA examination to consider the etiology of the involved disability in light of this new evidence

5.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether any current headache disability is related to service.  

Access to the claims folder, including this remand, must be provided to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current headache disabilities diagnosed or present since the claim was filed in June 2012, and should specifically state whether the Veteran has a migraine disability.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current headache disability had onset in service or is otherwise related to a disease or injury in service, including the exposure to jet fuels and other claimed chemicals during service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms. 

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

6.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


